UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ALFREDO FUENTES, : Case No. 3:18-cv-187
Plaintiff, : District Judge Walter H. Rice
: Magistrate Judge Sharon L. Ovington

vs.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

 

DECISION AND ENTRY

 

This case is before the Court on the parties’ Joint Motion for an Award of
Attorney’s Fees Pursuant to the Equal Access to Justice Act (““EAJA”), 28 U.S.C. §
2412. (Doc. #18). Specifically, the parties jointly stipulate and petition this Court
under the EAJA to enter an order awarding Plaintiff $4,900.00 (four thousand nine
hundred dollars) in attorney fees, expenses, and costs. The award of attorney fees,
expenses, and costs will fully satisfy and settle any and all of Plaintiff's claims under
28 U.S.C. § 2412 that may be payable in this case. Prior to Plaintiff filing an EAJA
petition, the parties jointly reached a resolution to settle EAJA fees in this case. The
parties’ stipulation represents a compromise on disputed positions and is not intended
to set precedent for, or a representation of, any specific hourly rate or total number of
hours. Any fees paid belong to Plaintiff and can be offset to satisfy any pre-existing

debt that Plaintiff owes the United States, pursuant to the decision in Astrue v. Ratliff,
560 U.S. 586, 130 $.Ct. 2521 (2010).

After the Court enters this award, if counsel for the parties can verify that
Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the
award be made payable to Plaintiffs attorney pursuant to the EAJA assignment duly
signed by Plaintiff.

IT IS THEREFORE ORDERED THAT:

1. The Parties’ Joint Motion for an Award of Attorney’s Fees
Pursuant to the Equal Access to Justice Act (Doc. #18) is
accepted and Defendant shall pay Plaintiff's attorney fees,
costs, and expenses in the total amount of $4,900.00;

2s Counsel for the parties shall verify, within thirty days of this
Decision and Entry, whether or not Plaintiff owes a pre-
existing debt to the United States subject to offset. If no such
pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiff's counsel pursuant to the EAJA assignment
signed by Plaintiff; and

3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

(%>u-149 b Jesnin 1( Yu,
Walter H. Rice
United States District Judge

 
